Per Curiam:

These appeals have been fully argued and considered, but in the present situation we find that they present moot issues and that further proceedings upon the merits can neither be had here nor in the court of first instance. To dismiss the appeals would leave the injunction in force, at least apparently so, notwithstanding that the basis therefor has disappeared. Our action must, therefore, dispose of the cause, not merely of the appellate proceedings which brought it here. The practice now established by this Court under similar conditions and circumstances is to reverse the deciee below and remand the cause with directions to dismiss the bill. The order will be, therefore, that the decree is reversed with directions to the District Court *813to dismiss the bill of complaint without costs, because the controversy involved has become moot and, therefore, is no longer a subject appropriate for judicial action. United States v. Hamburg American Co., 239 U. S. 466, 475; Berry v. Davis, 242 U. S. 468, 470; Board of Public Utility Comm’rs v. Compania General de Tabacos de Filipinas, 249 U. S. 425; Commercial Cable Co. v. Burleson, 250 U. S. 360; Heitmuller v. Stokes, 256 U. S. 359; Brownlow v. Schwartz, 261 U. S. 216; Alejandrino v. Quezon, 271 U. S. 528, 535; Norwegian Co. v. Tariff Comm’n, 274 U. S. 106, 112. Mr. Justice Sanford took no part in the consideration or decision of this cause.
Mr. Luther M. Walter, Special Assistant to the Attorney General, with whom Mr. Daniel W. Knowlton was on the brief, for appellants United States and Interstate Commerce Commission.
Messrs. Ernest S. Ballard and August G. Guthéim, with whom Mr. Frank E. Harkness was on the brief, for 'appellants Barton Coal Company and Pittsburgh Operators’ Lake Rate Committee .et al.
Mr. Henry Wolf Biklé, with whom Messrs. Clyde Brown, William N. King, Andrew P. Martin, Frederic D. McKenney, Atlee Pomerene, James Stilwell, and Charleé R. Webber were on the brief, for appellants Baltimore & Ohio Railroad Company et al.
Messrs. John W. Davis and J. V. Norman, with whom Messrs. E. L. Greever, G. F. Graham, and Robert E. Quirk were on the brief, for appellees Anchor Coal Company et al.
Mr. C. R. Hillyer for appellees Whiting-Plover Paper Company et al.